Reversing.
The appellant, Van Wilson, has been convicted of the crime of manslaughter, and his punishment fixed at confinement in the state penitentiary for a term of 12 years. He was tried at the September, 1940, term of the Perry circuit court and the principal grounds relied upon for reversal of the judgment, and the only ones that need be considered on this appeal, are: (1) The court erred in overruling his motion to quash the indictment; and (2) his challenge to the regular panel of jurors should have been sustained. Both grounds are bottomed on the alleged improper manner in which the jury commissioners filled the jury wheel from which the names of the grand jurors who returned the indictment and of the petit jurors who tried the case were drawn.
The facts concerning the manner in which the names were selected and placed in the jury wheel by the jury commissioners are fully set out in the opinion in South v. Commonwealth,287 Ky. 99, 152 S.W.2d 295. Appellant and South were tried at the same term of court by a jury selected from the same panel, and we held in the South case that there had been a substantial violation of the method provided for the selection of jurors which resulted in prejudicial error. The attorney general concedes that the opinion in the South case is controlling here, and that the judgment should be reversed.
The judgment is reversed, with directions to grant appellant a new trial, and for further proceedings consistent herewith. *Page 287